Citation Nr: 1805926	
Decision Date: 01/30/18    Archive Date: 02/07/18

DOCKET NO.  14-14 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD) and a nervous disorder.


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from November 2006 to April 2007. 

The case comes before the Board of Veterans Appeals (Board) on appeal from a March 2013 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 
In October 2015, the Board remanded this appeal to the Agency of Original Jurisdiction (AOJ) for further development.  The case was then returned to the Board.  In May 2016, the Board issued a decision denying the claim.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2017 memorandum decision, the Court vacated the May 2016 Board decision and remanded the issue to the Board for further readjudication.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In a June 2017 memorandum decision, the Court found the January 2016 VA psychiatric examination, upon which the Board relied in denying the claim, to be inadequate.  In pertinent part, the Court found that in determining that the Veteran had no current psychiatric disability under the DSM-5, the January 2016 VA examiner failed to adequately address the anxiety reported by the Veteran at the examination.  Accordingly, the Board believes a new VA examination should be schedule to assess the nature and etiology of any existing psychiatric disability.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA psychiatric 
examination to assess the current nature and origin of his claimed disability.  All indicated tests and studies should be accomplished.  A copy of the claims file should be sent to, and reviewed by the examiner.  

The examiner should take a history from the Veteran as to the progression of his symptoms.  Upon review of the file, interview of the Veteran, and examination, the examiner is asked to respond to each of the following:

a) Clarify the Veteran's psychiatric disabilities, if any.  If the Veteran does not have a disability as per the criteria in the DSM-5, the examiner should provide a clinical explanation as to how he or she came to this conclusion, in light of the Veteran's ongoing complaints of anxiety and worry.

b) In particular, is it at least as likely as not (50 percent or greater probability) that the Veteran has PTSD under the DSM-5?  If so, the examiner should indicate whether it is at least as likely as not that PTSD is related to service, to include an in-service stressor.

c) For any other diagnosed psychiatric disability, is it at least as likely as not that such disability had its onset in, or is otherwise related to the Veteran's period of active service?   

For each opinion, the examiner must address the Veteran's reports of current symptoms of anxiety and worry made at the January 2012 private examination, and the Veteran's reports of experiencing anxiety during his active military service at the January 2016 VA examination.  The Veteran's service treatment records have been found to be unavailable.

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
V. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




